Citation Nr: 1036286	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-33 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970 
and had inactive duty for training as a reservist.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

The representative has argued that the Veteran could have a back 
disorder as the result of knee symptoms during his active service 
and the case should be remanded for a medical opinion, as to 
whether the Veteran's current back problems are the result of 
knee problems during service.  Review of the file shows that the 
Board affirmed the denial of service connection for right and 
left knee disorders in June 1990.  In the absence of new and 
material evidence, that claim cannot be reopened, so the Board 
cannot engage in the collateral attack requested by the 
representative.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has a low back disorder as the 
result of an injury sustained in a motor vehicle accident while 
on inactive duty for training in June 1980.  The Veteran 
continued in reserve service until April 1989.  At that time, he 
was told that his records were being transferred to the National 
Personnel Records Center (NPRC).  In August 1989, the RO 
requested the Veteran's service treatment records from NPRC and 
they were received in September 1989.  In actuality, it may take 
as much as a year after discharge for all service treatment and 
examination records to be accumulated at the NPRC.  Reserve 
personnel are usually examined every 4 years, but the last record 
obtained was from 1982, so there may well be a 1986 examination 
report and a 1989 separation examination report.  There may also 
be records of treatment or examination surrounding the accident.  
In May 2005, the RO obtained a line-of-duty report from NPRC, so 
we know that not all relevant records were obtained in 1989.  
However, the RO did not request any additional medical records 
that may now be available.  This should be done.  The Veterans 
Claims Assistance Act of 2000 requires VA to pursue relevant 
Federal records.  38 U.S.C.A. § 5103A (West 2002).  Consequently, 
while the Board regrets the further delay, we must remand for 
additional service treatment records.  

It is also noteworthy that medical information has not been 
obtained from the Veteran's employers.  He should be asked to 
identify the pertinent sources and provide appropriate releases, 
so VA can assist him in obtaining this evidence about his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should ask the NPRC for all of the 
Veteran's service treatment records.  

2.  The Veteran should be asked to 
identify the tire company and college that 
employed him and complete the appropriate 
releases.  Thereafter, the AOJ should 
request a complete copy of the Veteran's 
medical records from the identified 
sources.  

3.  Thereafter, the AOJ should readjudicate 
this claim in light of any evidence added to 
the record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


